Citation Nr: 0614273	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  04-39 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1961 to March 1965 and again from November 1965 to 
November 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
service connection for PTSD. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served from April 1968 to March 1969 as a medical 
service specialist at the 377th USAF Dispensary and 21st 
Casualty Staging Flight located at Tan Son Nhut Air Base in 
the Republic of Vietnam.  He contends that during this time 
he saw a great number of injured and dying soldiers and that 
his base was under constant incoming attack.  He alleges that 
these stressful experiences are the cause of his current 
PTSD.  Of record is an excerpt from the "Chronology of 
VC/NVA Attacks on the Ten Primary USAF Operating Bases in RVN 
from 1961 to 1973", which verifies that Tan Son Nhut Air 
Base was attacked multiple times during the veteran's tour of 
duty.  Two of these attacks (on June 12, 1968 and June 14, 
1968) caused US troops to be killed and wounded in action.  

In support of his claim, the veteran submitted a September 
2003 document from his private treating doctor, JCL, MD, at 
the Goldsboro Psychiatric Clinic, which diagnosed the veteran 
with PTSD related to his reported Vietnam experiences.   

In March 2004, the RO denied service connection for PTSD 
based on a March 2004 finding of a VA examiner that the 
veteran did not meet the DSM-IV criteria for PTSD.   

Subsequently, the veteran has submitted three documents 
(dated in March, April, and October 2004) from his treating 
doctor, JCL, MD, discussing ongoing treatment received at the 
Goldsboro Psychiatric Clinic for PTSD related to Vietnam 
service.  The Board finds it pertinent that through these 
documents, JCL, MD, identifies current PTSD symptoms 
(including intrusive thoughts, continued sleep disturbance, 
irritability, memory problems, hypervigilance, and distress 
at exposure to triggers which remind him of past trauma) 
which were not found on VA examination in March 2004.  
Additionally, these documents show that the veteran is now 
being treated with Seroquel to target both anxiety symptoms 
and sleep problems, and that he is involved in a plan of 
regular appointments at Goldsboro for evaluation and 
treatment for PTSD.  A new VA examination is in order to 
determine whether or not the veteran now meets the DSM-IV 
criteria for PTSD.

Prior to any examination, any outstanding pertinent medical 
records should be obtained and added to the claims file.   

Accordingly, the case is REMANDED for the following action:
 
1.  Ask the veteran to complete releases 
authorizing VA to request his complete 
treatment records from JCL, MD, for PTSD.  
When making this records request, please 
advise the doctor that actual treatment 
records are needed, not summaries.  If 
any records are not obtained, advise the 
veteran of that fact and give him an 
opportunity to obtain the records 
himself.
 
2.   After obtaining the pertinent 
treatment records, the veteran should 
then be scheduled for a VA psychiatric 
examination to determine whether it is at 
least as likely as not that he has PTSD 
(under DSM-IV criteria) related to the 
verified event(s) in service.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
a complete rationale for any opinion 
given and should reconcile the opinion 
with any competing medical evidence of 
record.      

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal.  If any benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures and to assist the veteran in the 
development of his claim.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).
 


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



